 THUNDERLINE CORPORATION627Thunderline CorporationandKenneth L. Glenn. Case7-CA-8855February 28, 1972DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYUpon a charge filed on July 28, 1971, by Kenneth L.Glenn and duly served on Thunderline Corporation,herein called the Respondent, the General Counsel ofthe National Labor Relations Board, by the RegionalDirector for Region 7, issued a complaint on September30, 1971, against Respondent, alleging that Respond-ent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of the charge,complaint, and notice of hearing before a Trial Exam-iner were duly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that Respondent has inter-fered with, restrained, and coerced its employees intheir rights guaranteed by Section 7 of the Act by itsJune 21 and July 6, 1971, letters to employees and itsJuly 2, 1971, speech to employees. On October 4, 1971,Respondent filed its answer and on October 8, 1971,filed its amended answer to the complaint admitting inpart, and denying in part, the allegations in the com-plaint, and requesting that the complaint be dismissed.On December 3, 1971, counsel for the General Coun-sel filed directly with the Board a Motion for SummaryJudgment. Subsequently, on December 9, 1971, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why the Gen-eral Counsel's Motion for Summary Judgment shouldnot be granted. Respondent thereafter filed an AnswertoMotion for Summary Judgment, Cross Motion forSummary Judgment, and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT ANDCONCLUSIONS OF LAW1.THE BUSINESS OF THE RESPONDENTRespondent, a corporation, maintains its principaloffice and place of business at 5495 Treadwell Road,Wayne, Michigan, where it is engaged in the manufac-ture, sale, and distribution of link seals, rubber, andother related products. During the last calendar year,the Respondent sold and shipped from its Wayne,195 NLRB No. 121Michigan, plant products valued in excess of $50,000directly to points outside the State of Michigan.We find, on the basis of the foregoing, that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.IL THE LABOR ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aerospaceand AgriculturalImplementWorkers of America(UAW), and its Local No. 157, herein called theUnions,are labor organizationswithin themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESRespondent admits that on June 21 and July 6, 1971,respectively, it sent to each of its employees letterssigned by Company President Barton, and, on July 2,1971, Barton read a speech on company time and prop-erty to all of its employees on the day and night shifts.The June 21 letter contains the following statement:"The company has come along (from my garage inLivonia) and with your confidence and your trust in uswe can make it much stronger for the benefit of all ofus." The letter concluded with the statement: "Whenthe election is held, VOTE NO!"_Respondent's July 6, 1971, letter indicated theUnions' need for dues and then stated: "We can do thejob together without it costing you a dime." The letteralso contained the following comments: "I admit wehave made some mistakes in the past in communicatingwith our people. But this can be corrected....Webelieve we can work much better together in harmonythan through an outsider who is not [here every day]VOTE NO!"Respondent's July 2, 1971, speech contains the fol-lowing remarks:In other words, I believe you should save yourmoney and anything the Union could do we cando a better job ourselves without their third partyhelp.In closing, we have made some mistakes-we arenot perfect and we hope to improve. Our com-munication has not been the best. These things canbe corrected. But it seems to me that its [sic] betterto do it facing the facts honestly, discussing ourproblems directly, then [sic] it is to be divided ina way that would make it impossible for us toresolve our problems peaceably. We are not so bigthat we can't work things out without the prob-lems that have been experienced in plants whereunions take over. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel for the General Counsel contends that thestatements'set forth,above establish that Respondenthas violated Section 8(a)(1) of the Act. The Respondentcontends that its letters and speech were protected bySection 8(c) astheycontainednothing morethan opin-ions and views and not implied promises of benefit. Wefind merit in Respondent's contention.The letters-and speech contain no specific promise orcoercive statement.They merely recite the Respond-ent's opposition to unions in terms customarily used inpreelection campaign literature.Thus,the Respondentexpressed the view that the company"could be" mademuch stronger for the benefit of "all of us." It alsoexpressed the belief that"we can work much bettertogether and can do a better job ourselves."The Re-spondent admitted it had made some mistakes in com-municating with the employees and expressed the gen-eral opinion that "this can be corrected."We do notbelieve that the Respondent's letters and speech, in thecontext of such customary preelection campaign propa-ganda statements either contained or implied anypromise that wages,hours,orworking conditionswould be improved or that employees would receiveany other benefits if the Unions lost the election.'In the absence of any coercive remarks or illegalconduct,we find,therefore,that the Respondent's let-ters and speech,standing alone, do not lose the protec-tion afforded by Section 8(c) ofthe Act because Re-spondent urged its employees to vote against theUnions. Accordingly,we find that the allegations of thecomplaint have not been sustained, and we shall dis-miss the complaint.2ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended,the National Labor RelationsBoard hereby orders that the complaint herein be, andithereby is, dismissed in its entirety.'The Fluorocarbon Company,168 NLRB 629,650. The casescited bythe General Counsel in support of his motion appear to be distinguishableon their facts and in their context of other unfair labor practicesas inL. P.Cassidy & Son,Inc.,171 NLRB No. 136.,In view of our decision herein, we find it unnecessary to pass on Re-spondent's 10(b) contention.